NO. 07-09-0253-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    OCTOBER 12, 2009

                           ______________________________

                       IN RE RONNIE J. TROGLIN, JR., RELATOR
                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       By petition for writ of mandamus, Ronnie J. Troglin, Jr. challenges a divorce decree

nunc pro tunc signed July 8, 2009. Troglin has filed a motion requesting voluntary

dismissal of his petition. Attached to the motion as an exhibit is an “agreed modified

divorce decree” signed September 14. Troglin supports his motion to dismiss with

certificates of conference stating that counsel for real party in interest Stephanie S. Troglin

and the attorney ad litem for the Troglin children do not oppose the requested relief.


       Finding the motion complies with the requirements of Rule of Appellate Procedure

42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to

which it would otherwise be entitled, we dismiss Troglin’s petition for writ of mandamus.
      Having disposed of the mandamus proceeding at Troglin’s request, we will not

entertain a motion for rehearing.




                                            James T. Campbell
                                                 Justice




                                        2